DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 20170205746 in view of Sakimura et al. US 20180217533.
Regarding claim 1, Suzuki discloses:
A heating apparatus for heating an image on a recording material, comprising:
an endless film (111) (FIG. 2) rotatable while contacting the recording material on which the image is formed, said film including a base layer (81) (FIG. 4) made of a resin material [0048] and an elastic layer (82) (FIG. 4) provided around said base layer;
a heating member (112) (FIG. 2) configured to heat said film; and
a restricting member (230) (FIG. 3) provided adjacent to an end portion of said film with respect to a widthwise direction perpendicular to a circumferential direction of said film, said restricting member including a restricting surface (231) (FIG. 3) for restricting movement of said film in the widthwise direction by receiving an end surface of said film with respect to the widthwise direction when said film is moved in the widthwise direction [0044], 
wherein said base layer includes a projected portion projected from said elastic layer in the widthwise direction (FIG. 4), and
wherein the movement of said film in the widthwise direction is restricted by contact of said projected portion with said restricting surface [0060] (FIG. 5A).
Suzuki does not explicitly disclose wherein said elastic layer contains a thermal-conductive filler.
Sakimura et al. discloses wherein an elastic layer (61b) (FIG. 3B) contains a thermal-conductive filler [0026].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Suzuki to include the thermal-conductive filler as disclosed by Sakimura et al. in order to enhance the heat conductivity of the elastic layer [0026] (Sakimura et al.).
Regarding claim 2, Suzuki in view of Sakimura et al. teaches the limitations of claim 1 as set forth above, but does not explicitly teach wherein a width of said projected portion with respect to the widthwise direction is 0.1 mm or more and 10 mm or less.
However, Suzuki discloses wherein the width of said projected portion is less than the thickness of the elastic layer [0053-54] (FIG. 4) and furthermore discloses wherein the thickness of the elastic layer is variable [0049 and 0076]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Suzuki in view of Sakimura et al. to include wherein a width of said projected portion with respect to the widthwise direction is 0.1 mm or more and 10 mm or less in order to function effectively based on the chosen thickness of the elastic layer. 
Regarding claim 3, Suzuki discloses:
wherein said restricting member includes a guiding surface (220) (FIG. 3) for restricting deformation of said film toward an inner surface direction in contact with an inner surface of said film at the end portion with respect to the widthwise direction.
Regarding claim 4, Suzuki in view of Sakimura et al. teaches the limitations of claims 1 and 3 as set forth above. Futhermore, Suzuki discloses wherein a width of said projected portion with respect to the widthwise direction is narrower than a width of said guiding surface with respect to the widthwise direction (FIGs. 3 and 4), but does not explicitly disclose wherein a width of said projected portion with respect to the widthwise direction is 0.1 mm or more.
However, Suzuki discloses wherein the width of said projected portion is less than the thickness of the elastic layer [0053-54] (FIG. 4) and furthermore discloses wherein the thickness of the elastic layer is variable [0049 and 0076]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Suzuki in view of Sakimura et al. to include wherein a width of said projected portion with respect to the widthwise direction is 0.1 mm or more in order to function effectively based on the chosen thickness of the elastic layer. 
Regarding claim 5, Suzuki discloses:
wherein said restricting member is provided adjacent to each of opposite end portions of said film with respect to the widthwise direction (FIG. 3), and said projected portion is provided at each of the opposite end portions of said film with respect to the widthwise direction [0047] (FIG. 4).
Regarding claim 6, Suzuki in view of Sakimura et al. teaches:
wherein said thermal-conductive filler is constituted by an inorganic material [0026] (Sakimura et al.).
Regarding claim 7, Suzuki in view of Sakimura et al. teaches:
wherein said thermal-conductive filler contains at least one of ceramic powder, metal oxide powder, and metal powder [0026] (Sakimura et al.).
Regarding claim 8, Suzuki in view of Sakimura et al. teaches:
	wherein said 20thermal-conductive filler contains at least one of alumina, metal silicon, silicon carbide, and zinc oxide [0026] (Sakimura et al.).
Regarding claim 9, Suzuki discloses:
	a roller (120) (FIG. 2) which includes a core shaft portion (121) (FIG. 2) provided substantially parallel to the widthwise direction and an elastic member (122) (FIG. 2) layer provided around said core shaft portion and which is rotatable in press-contact with an outer peripheral surface of said film, 
	wherein said heating member is provided in an inside space of said film, and forms a nip where the recording material is nipped and fed by said heating member and said roller via said film [0080].
Regarding claim 11, Suzuki discloses:
	wherein said projected portion of said film is subjected to an insulation process at a surface thereof (projected portion is made of thermally insulative resin) [0048].
Regarding claim 12, Suzuki discloses:
wherein said projected portion is subjected to the insulation process by being coated with an insulating resin material (outside coating of projected portion is made of thermally insulative resin) [0048].
Regarding claim 14, Suzuki discloses:
	An image forming apparatus comprising:
	an image forming portion (4) (FIG. 1) configured to form an image on a recording material with toner, and
	a heating apparatus according to Claim 1.
Regarding claim 15, Suzuki discloses:
An endless film (111) (FIG. 2) for use with a heating apparatus for heating an image on a recording material, said endless film comprising:
a base layer (81) (FIG. 4) made of a resin material [0048]; and
an elastic layer (82) (FIG. 4) provided around said base layer, 
wherein said base layer includes a projected portion projected from said elastic layer in a widthwise direction perpendicular to a circumferential direction of said film (FIG. 4).
Suzuki does not explicitly disclose wherein said elastic layer contains a thermal-conductive filler.
Sakimura et al. discloses wherein an elastic layer (61b) (FIG. 3B) contains a thermal-conductive filler [0026].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Suzuki to include the thermal-conductive filler as disclosed by Sakimura et al. in order to enhance the heat conductivity of the elastic layer [0026] (Sakimura et al.).
Regarding claim 16, Suzuki in view of Sakimura et al. teaches the limitations of claim 15 as set forth above, but does not explicitly teach wherein a width of said projected portion with respect to the widthwise direction is 0.1 mm or more and 10 mm or less.
However, Suzuki discloses wherein the width of said projected portion is less than the thickness of the elastic layer [0053-54] (FIG. 4) and furthermore discloses wherein the thickness of the elastic layer is variable [0049 and 0076]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Suzuki in view of Sakimura et al. to include wherein a width of said projected portion with respect to the widthwise direction is 0.1 mm or more and 10 mm or less in order to function effectively based on the chosen thickness of the elastic layer. 
Regarding claim 17, Suzuki in view of Sakimura et al. teaches:
wherein said thermal-conductive filler contains at least one of ceramic powder, metal oxide powder, and metal powder [0026] (Sakimura et al.).
Regarding claim 18, Suzuki in view of Sakimura et al. teaches:
	wherein said 20thermal-conductive filler contains at least one of alumina, metal silicon, silicon carbide, and zinc oxide [0026] (Sakimura et al.).
Regarding claim 19, Suzuki discloses:
	wherein said projected portion of said film is subjected to an insulation process at a surface thereof (projected portion is made of thermally insulative resin) [0048].
Regarding claim 20, Suzuki discloses:
wherein said projected portion is subjected to the insulation process by being coated with an insulating resin material (outside coating of projected portion is made of thermally insulative resin) [0048].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 20170205746 in view of Sakimura et al. US 20180217533 and further in view of Ohta US 20160154354.
Regarding claim 10, Suzuki in view of Sakimura et al. teaches the limitations of claims 1 and 9 as set forth above, but does not explicitly teach wherein said base layer of said film is electrically grounded from an inner surface of said film, and wherein with respect to the widthwise direction, an end surface of said elastic layer is positioned outside a surface layer of said roller.
Ohta discloses wherein said base layer (5a) (FIG. 1B) of an endless film (5) (FIG. 1A) is electrically grounded from an inner surface of said film [0024], and wherein with respect to the widthwise direction, an end surface of an elastic layer (5b) (FIG. 1B) is positioned outside a surface layer of a roller (3) (FIG. 6B).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Suzuki in view of Sakimura et al. to include the electrical grounding and dimensions as disclosed by Ohta in order to prevent toner offset and leakage [0024 and 0027] (Ohta). 

Allowable Subject Matter
Claims 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 13 and 21, the prior art of record does not disclose or suggest the recited “wherein said projected portion is subjected to the insulation process by being coated with said surface layer” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852